UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, For use of the Commission Only (as permitted by Rule14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Aftermarket Technology Corp. (Name of Registrant as Specified In Its Charter) Not Applicable (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Dear Stockholders: You are cordially invited to attend the Annual Meeting of Stockholders of Aftermarket Technology Corp. on Tuesday, June 3, 2008, at 9:30 a.m. Eastern time at the NASDAQ MarketSite, 4 Times Square, 2nd Floor, New York, New York 10036.Your Board of Directors and management look forward to greeting those stockholders who attend the meeting. At this meeting you will be asked to elect directors.Your Board of Directors recommends a vote FOR the proposed nominees.The reason for the Board’s recommendation, as well as other important information, is contained in the accompanying Proxy Statement.You are urged to read the Proxy Statement carefully. This year we are taking advantage of the new Securities and Exchange Commission rules that allow companies to offer their stockholders the option of receiving their proxy materials over the Internet.It is important that your shares be represented and voted at the meeting, whether or not you plan to attend.This year you may vote your shares via a toll-free telephone number or over the Internet.If you receive a paper copy of the proxy card by mail, you may sign, date and mail the proxy card in the envelope provided.You will find instructions for all three methods of voting on the proxy card. Your interest and participation in the affairs of Aftermarket Technology Corp. are greatly appreciated. Donald T. Johnson, Jr. Chairman of the Board, President and Chief Executive Officer April 15, 1400 Opus Place – Suite 600, Downers Grove, IL 60515 Phone (630) 271-8100Fax (630) 271-9999 www.goATC.com AFTERMARKET
